Title: To Alexander Hamilton from Robert Totten, 31 July 1786
From: Totten, Robert
To: Hamilton, Alexander


Stamford [Connecticut] July 31, 1786. “Be pleased to inform me what prospect you realy have of softening the present insolvent act of new York, and if you suppose my well known situation may have any claim to … indulgence with the representatives of the state of new York. I am determined not to venture myself into a goal and be at the caprice of a few of my creditors; every thing else I will submit to with cheerfulness and rectitude even to delivering my shirt if they should require it.”
